DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejections of claim 7 are moot in view of the cancelation of the claim.
The rejection of claim 9 under 35 USC 112(b) is withdrawn in view of the claim due to the change in dependency and deletion of “FLA” and change in claim dependence. 
The rejection of claim 2 under 35 USC 112(b) is withdrawn in view of Applicant’s argument correctly pointing out that SEQ ID NO:35 is a fragment, i.e., a partial peptide, of SEQ ID NO:2.
The rejection of claims 1-3 and 8-13 under 35 USC 112(a) for not meeting the written description requirement related to the CAPRIN-1 protein to which the antibody binds is withdrawn in view of the amendment to claim 1 specifying that the CAPRIN-1 protein sequence is any of even-numbered SEQ ID NO:2-30. Note that claim 6 remains rejected as set forth below.
The rejection of claims 1-6 and 10-13 under 35 USC 102(a)(1) is withdrawn in view of the amendment to claim 1 now specifying general classes of immune activators of which DMSO is not a part.


Information Disclosure Statement
	The Examiner thanks Applicant for pointing out the English translation of the 2018 search report ISA/210 for PCT/JP2017/038986, Cite No.12 of the IDS filed 4/24/2019. It and the translated written opinion ISA/237 of the same PCT application (Cite No. 17 of the IDS filed 4/24/2019) have been considered as indicated on the IDS filed 7/27/2022.


Improper Markush
	Claims 8 and 9 remain and amended claim 1 is rejected on the basis that they contain an improper Markush grouping of alternatives for the reasons set forth in the previous Office action and for the following reason addressing the inclusion of amended claim 1: Claim 1 has been amended to incorporate the limitation of now canceled and previously rejected claim 7, specifically wherein the immune activator is a ligand or an agonist binding to TLR, NLR, RIG-like receptor, or CLR. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of 1) TLR, NLR, RIG-like receptor and CLR (amended claim 1) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:each receptor family is structurally distinct from the other and does not share a single structural similarity. Additionally, each binds different ligands and has different signaling pathways.
The Markush grouping of 2) agonists TLR2-TLR10 (claim 8) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  Each TLR receptor is structurally and functionally different, without shared agonists except between TLR7 and TLR8.
	The Markush grouping of 3) agonists individually of (claim 9) (i) a TLR2-binding ligand or agonist selected from the group consisting of peptidoglycan, lipoprotein, lipopolysaccharide, and zymosan; (ii) a TLR4-binding ligand or agonist selected from the group consisting of
lipopolysaccharide (LPS), HSP60, RSO9, and MPLA; (iii) a TLR7- or TLR8-binding ligand or agonist selected from the group consisting of an imidazoquinoline compound and single-stranded RNA, (iv) a TLR9-binding ligand or agonist selected from the group consisting of bacterial DNA, CpG ODN DNAs and hemozoin, (v) a TLR10-binding ligand or agonist selected from the group consisting of profilin and a uropathogenic bacterium, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: within each group, there is not a shared structure.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Applicant argues (p. 15 through first full paragraph on p. 16 of REMARKS) that MPEP § 706.03(y)(II) states “A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).” In the same section, a common use is satisfied if: “The alternatives (1) share a “single structural similarity: when they belong to the same recognized physical or chemical class…, and (2) share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent in the context of the claimed invention. See Supplementary Guidelines at 7166 and subsection II.A, below. (emphasis added)  The skilled artisan would understand at least the second requirement is satisfied.  There is sufficient common use disclosed in the specification, that is enhancing antitumor effect of an anti-CAPRIN-1 antibody. Further TLRs are known to have similar functions, indicative of a common use. The definition of an “immune activator” in the specification ([0089]) also supports a common use. The argument has been fully considered, but is not persuasive. It is noted that the MPEP section on Markush claims has been moved to MPEP § 2117. As stated in the rejection (p. 3, second paragraph) of the previous Office action, “A Markush group is proper if the alternatives… share a “single structural similarity” and a common use.” (emphasis added)  Applicant correctly argues that the alternatives set forth in the claims have a common general use as a ligand or agonist of a particular TLR, or even more generally as an “immune activator”, but they do not also have a single structural similarity.  This is not the case for the different TLRs themselves, each of which is bound by different ligands (with the general exception of TLR7 and -8), which binding initiates different physiochemical responses, and so they do not have a common use.  Kawasaki et al. (Front. Immunol. 5:461, doi.org/10.3389/fimmu.2014.00461, 25 Sept. 2014, e.g. Figs. 1 and 2) provides examples of the different responses initiated by different TLRs, even though there may be overlap, they are not identical. Each TLR ligand and agonist is structurally different and each requires a separate search because of that.  They are not all members of the same recognized physical or chemical class or the same art-recognized class.  Nor are they recognized in the specification or art as being functionally equivalent and having a common use.  For example, for TLR2 ligand or agonist: a peptidoglycan is a substance forming the cell walls of many bacteria and consisting of glycosaminoglycan chains linked by short peptides, while a lipoprotein is a substance made of protein and fats, and zymosan is macromolecule in many yeast cell walls and formed of a glucan with repeating glycose units. Another example is of TLR7 or -8 ligand or agonist which is an imidazoquinolinone or single-stranded RNA, which are also clearly structurally distinct.  Both prongs of the requirement for a proper Markush grouping must be met: 1) single structural similarity and 2) a common use.  If either 1) or 2) is not met, then the Markush grouping is improper. The agonists or ligand for each TLR do not meet the requirements.  Additionally, as previously stated, each TLR itself is structurally and functionally different.  (See the last paragraph on p. 3 of the previous Office action.) 
Applicant argues (P. 16, second full paragraph) that In re Harnisch (631 F.2d 716, 721 (CCPA (1980)) states that “an applicant has the right to define what it regards as the invention as it chooses, so long as its definition is not indefinite or lacking written description or enablement support.” Applicant has a right to define the invention as Applicant chooses, which has been done in the specification as noted in this response. The argument has been fully considered, but is not persuasive. Defining an invention does not mean that the examiner must accept that the application discloses and/or claims only one single invention. What applicant sees as one invention may be multiple independent and distinct inventions as shown, for example, by a requirement for restriction. Further, where a claimed invention has alternatives in the form of a Markush grouping, the members of which do not share a single structural similarity and common use, a rejection of the claims as containing an improper Markush grouping is proper. As reviewed in MPEP 2117(II)(B) and (IV)(A) in the example of Harnisch (631 F.2d at 718, 206 USPQ at 302), coumarin derivatives useful as dyes were found to represent a proper Markush group because even though the dyes encompassed different derivatives, they all shared a coumarin core which was sufficient to impart the property of being a dye.  However, in the instant case, the species of each of the three different Markush groupings of 1) TLR, NLR, RIG-like receptor and CLR (claim 1 as amended), 2) individual receptors TLR2-10, and 3) agonists/ligands individually of each TLR (claim 9), do not in a Markush grouping all share a particular structure, especially a single structural similarity that provides the common use.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6 and 8-13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 20-22 of U.S. Patent No. 9,862,774 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  
Claim 15 of the patent is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein and has the heavy chain variable region (VH) complementarity determining region (CDR) of SEQ ID NO:1-3 and light chain variable region (VL) CDR of SEQ ID NO:4-6, conjugated with an antitumor agent. The species of claimed antibody anticipates the instant genus of antibodies. The patent does not specify that the antitumor agent is an immune activator.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing monoclonal antibodies (mAbs) is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.


Claims 1-3, 6 and 8-13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,573,993 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound. 
Claim 9 of the patent is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein consisting of SEQ ID NO:5, conjugated with an antitumor agent. The patent does not specify that the antitumor agent is an immune activator.  SEQ ID NO:5 corresponds to instant SEQ ID NO:33.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.


Claims 1-3, 6 and 8-13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-20 of U.S. Patent No. 9,273,130 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  
Claim 6 of the patent is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein consisting of SEQ ID NO:5, conjugated with an antitumor agent. The patent does not specify that the antitumor agent is an immune activator.  SEQ ID NO:5 corresponds to amino acids 141-150 of instant SEQ ID NO:2 and the antibody is encompassed by the genus of antibodies of the instant claims.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.


Claims 1-3, 6 and 8-13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18-20 of U.S. Patent No. 9,273,128 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  
Claim 12 of the patent is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein consisting of SEQ ID NO:5, conjugated with an antitumor agent. The patent does not specify that the antitumor agent is an immune activator.  SEQ ID NO:5 is the same as instant SEQ ID NO:32.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.
 

Claims 1-3, 6 and 8-13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-20 of U.S. Patent No. 9,266,958 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  
Claim 7 of the patent is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein consisting of SEQ ID NO:5, conjugated with an antitumor agent. The patent does not specify that the antitumor agent is an immune activator.  SEQ ID NO:5 is the same as instant SEQ ID NO:299.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.


Claims 1-3, 6 and 8-13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-20 of U.S. Patent No. 9,260,513 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  
Claims 6 and 18-20 of the patent are drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein consisting of SEQ ID NO:5, conjugated with an antitumor agent. The patent does not specify that the antitumor agent is an immune activator.  SEQ ID NO:5 is the same as instant SEQ ID NO299.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.


Claims 1-3, 6 and 8-13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of U.S. Patent No. 9,181,348 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  
Claim 12 of the patent is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein consisting of SEQ ID NO:5, conjugated with an antitumor agent. The patent does not specify that the antitumor agent is an immune activator.  SEQ ID NO:5 is the same as instant SEQ ID NO:32.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.
 

Claims 1-3, 6 and 8-13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of each of U.S. Patent No. 9,181,348, 9,180,188, 9,175,074 or 9,181,334 in view of Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015).
The instant claims are drawn to an antibody that binds human CAPRIN-1 (SEQ ID NO:2 or 4 or fragment thereof) conjugated to an immune activator, including wherein the immune activator is a TLR agonist, e.g., an imidazoquinoline compound.  
Claim 3 of the patents is drawn to the antibody of claim 1 that is immunoreactive to CAPRIN-1 protein and has the heavy chain variable region (VH) complementarity determining region (CDR) of SEQ ID NO:5-7 and light chain variable region (VL) CDR of SEQ ID NO:9-11, conjugated with an antitumor agent. The species of claimed antibody anticipates the instant genus of antibodies. The patent does not specify that the antitumor agent is an immune activator.
Gadd et al. teaches (p. 1744, col.1, third full paragraph) that TLR7 agonists have been shown to have clinical efficacy against basal cell carcinoma, and for this reason the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis.  However, it is important for immunotherapy that TLR activation be deliberate and can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.  
 It would have been obvious wherein the CAPRIN-1-binding antibody conjugate had as the antitumor agent, a TLR agonist as described by Gadd et al. to target the antitumor agent to cancer cells. It further would have been obvious wherein the TLR agonist was an imidazoquinoline compound because they had been extensively studied for cancer therapy.

	Applicant requests (p. 19) that these rejections be held in abeyance until all other issues have been overcome.  The argument has been fully considered, but is not persuasive.  The rejections cannot be held in abeyance and are maintained for the reasons of record. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth in the previous Office action:
Claim 6 includes wherein the antibody of the conjugate of claim 1 is a human antibody.  According to the specification in [0026] the human antibody can be obtained by fusing sensitized lymphocytes with human-derived myeloma cells and obtaining an antibody having immunological reactivity with CAPRIN-1.  However, the elected antibody is from chicken and while it binds human CAPRIN-1 of SEQ ID NO:2 (e.g., [0151]), it is not a human antibody.  An antibody that originates in a chicken cannot be a “human” antibody unless the chick has a human Ig repertoire, which there is no evidence of in the instant application. Humans and chickens have distinct Ig repertoires that dictate antibody sequence.  It does not appear the inventors were in possession of the genus of human antibodies.  It is noted that human and humanized antibodies are different, with humanized antibodies requiring only the use of human framework regions around the chicken CDRs as opposed to an antibody which could be made by a human.

Applicant argues (second half of p. 21 of REMARKS) that “a limitation to an elected species is not necessary for complying with the written description requirement.” Further, “There is no reason to consider that when an antibody is obtained from chicken, a corresponding antibody cannot be generated in human, which indicates the inventors were in possession of the genus of human antibodies.” The argument has been fully considered, but is not persuasive.  There is no requirement for a limitation to be made to an elected species; however, when there is a limitation affecting the elected species, not only the species, but the further limitation thereof must comply with the written description requirement of 35 USC 112(a).  In this case, there is no disclosure of a human antibody binding the CAPRIN-1 of even numbered sequences of SEQ ID NO:2-30.  Being able to make and test for a desired product does not fulfil the requirements for written description of the claimed invention. Having a chicken or humanized chicken antibody does not allow the skilled artisan to readily envision a human antibody to CAPRIN-1 or show possession of the genus of human antibodies binding CAPRIN-1 as claimed. No human antibodies that bind one of the recited CAPRIN-1 proteins is disclosed.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-13 remain rejected under 35 U.S.C. 103 as being unpatentable over EP 2832365 A1 (cited in the IDS filed 7/8/20) in view of US 20170290923 A1, US 20150141625 A1 and Gadd et al. (Bioconjugate Chem. 26(8):1743–1752, 2015) for the reasons set forth in the previous Office action:
EP 2832365 teaches monoclonal antibodies binding human CAPRIN-1 which have VH CDR1-3 of SEQ ID NO:36-38 and VL CDR1-3 of SEQ ID NO:40-43, as well as with a VH of SEQ ID NO: 40 and VL of SEQ ID NO:44 (section (a) of [0091]). The antibody may be chimeric ([0155]-[0159]).  The antibody was able to kill liver cancer cells in vitro through ADCC ([0161]). The antibody may be monoclonal or polyclonal ([0010]), humanized or a single-chain antibody ([0011]). A human-mouse chimeric anti-CAPRIN-1 antibody was produced and was cytotoxic to liver cancer cells ([0202]-[0206]). Human-chicken chimeric anti-CAPRIN-1 antibodies were also made ([0155]-[0158]). Additionally, polyclonal anti-CAPRIN-1 antibodies were produced from immunization of a rabbit ([0133]), and shown to induce ADCC of liver cancer cells ([0136]). Conjugation of the antibody to an antitumor agent by way of a particular spacer/linker having a reactive group is taught [0077].  The conjugate may be in a pharmaceutical composition comprising a pharmaceutically acceptable carrier ([0123]). CAPRIN-1 was identified as expressed on the surface of cancer cells, such as breast and liver cancer, and “has been studied as a target of antibody drugs for cancer therapy….” ([0004] and [0006]). EP 2832365 does not teach wherein the immune activator is an agonist binding a TLR, and in particular wherein the agonist is an imidazoquinoline compound. 
US 20170290923 teaches treatment of tumors by targeted immunotherapy (Abstract).  “This technique requires the therapeutic antibody have binding specificity to a target, to be coupled to a molecule with therapeutic effect or other functions such as cytotoxins.” ([0009]) It is discussed ([0011]) that antibody-drug conjugates (ADC) can induce apoptosis and at the same time deliver the conjugated drug to the tumor cells. “Therapeutic antibody drug conjugate utilizes dual characteristics of the antibody and the coupled drug, first is the binding function that it specifically binds to the target molecule, second is the tumor cell killing function of the antibody itself, and the third is the particular effect of the conjugated drug.”  Because PD-L1 expression has been found on several murine and human cancers, including lung, ovarian and colon carcinoma, and antibodies that bind it have been used to treat a variety of cancer, it was chosen as the antibody target ([0013], [0172] and [0022]-[0023]). A conjugate where the antibody is an anti-PD-L1 antibody conjugated to a TLR agonist which is resiquimod (TLRL) is taught [0461]. The conjugated active moiety may be a TLR, a Nod-Like Receptor ligand, a RIG-Like Receptor ligand, a CLR ligand ([0242]), for example a TLR7/8 agonist, such as imiquimod or resiquimod ([0248]).  It is discussed that ([0247]), “[T]he plasmacytoid subset of DC (pDC) expresses only TLR7 and TLR9 upon activation, with a resulting activation of NK cells as well as T cells. Without being bound by any particular theory, as dying tumor cells may adversely affect DC function, it is hypothesized that activating DC with TLR agonists is beneficial for priming anti-tumor immunity in an immunotherapy approach to the treatment of cancer.” Linkers (e.g., [0349] and [0395]) used for generation of the TLAC, with the cleavable linker MC-vc-PAB or non cleavable linker MC used in the anti-PD-L1 antibody-resiquimod conjugate ([0461]). The conjugate may be the active compound in a pharmaceutically acceptable carrier for administration to a cancer patient (e.g., [0403], [0408] and [0410]).
US 20150141625 teaches linkage of an immune response modifier (IRM), e.g., an imidazoquinoline compound (claim 3), conjugated to a human anti-CD20 antibody, rituximab.  Linkage was by a SMPT crosslinker ([0327]).  The conjugates were able to induce cytokine production, such as TNF-alpha (Fig. 5).  Another conjugate tested as an anti-CD40 antibody conjugated to an IRM, with resulting TNF-alpha induction shown in Fig. 7.  An IRM-anti-CD8 antibody conjugate was also able to induce IFN-alpha (Fig. 9). The conjugation is by covalent linkage ([0008]). It is reported that many IRMs are small organic molecule imidazoquinoline amine derivatives, and that many IRMs maybe useful for treating neoplasias ([0003]-[0004]). Many imidazoquinolinone compounds are known (e.g., [0077]). It is stated, “In view of the great therapeutic potential for IRMs, and despite the important work that has already been done, there is a substantial ongoing need to expand their uses and therapeutic benefits, and to develop additional compositions for delivery.”  The invention also is drawn to administration of the IRM conjugated to a targeting moiety for targeted delivery of the IRM ([0011]). Examples of neoplastic diseases include breast cancer and lung cancer ([0097]).
	Gadd et al. teach (p. 1744, col. 1, second full paragraph, through top of col. 2):
We identified three distinct therapeutic applications for TLR agonists conjugated to mAbs: to target therapeutic TLR activation to tumors, to promote mAb cytotoxicity, and to deliver TLR agonists to antigen presenting cells (APC).
As various immunomodulatory features of the tumor microenvironment have been identified, (30) it has become increasingly clear that selective triggering of TLRs at the site of a tumor can have both direct and indirect therapeutic benefits. Driven by proven clinical efficacy against basal cell carcinoma, (31) the cancer therapeutic effects of TLR7 agonists such as imiquimod have been extensively characterized and include induction of tumor cell apoptosis. (32-34) Likewise, the established therapeutic efficacy of intravesicular BCG for bladder cancer has led to investigations into replacing this complex biologic with one or more synthetic TLR agonist. (7, 35) However, immunotherapy by deliberate TLR activation can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors. (36, 37)
Even without conjugation to cytotoxic drugs, monoclonal antibodies (mAb) are well established cancer treatments, (38) with examples including cytotoxic mAbs targeting CD20 for treatment of lymphoma (rituximab, MabThera) and antibodies targeting Her2 for treatment of Her2+ breast cancer (Trastuzumab, Herceptin). However, the efficacy of many mAbs is often limited by poor cytotoxicity, and direct tumor cell killing in vivo is also limited by the anti-inflammatory tumor microenvironment. (39) Improved tumor killing can be achieved using antibody–drug conjugates (ADC) that deliver cytotoxic drugs to tumors cells. (37) An alternative approach is to improve the cytotoxicity of mAbs. Through Fc region binding to FcγR on macrophages, antibody dependent cellular cytotoxicity (ADCC) can directly kill antibody-labeled tumor cells, but in the tumor microenvironment inhibitory FcγR dominate, preventing ADCC. TLR activation at the tumor site is expected to overcome inhibitory FcγR and promote ADCC, (40) and therefore we propose that TLR agonists conjugated to antitumor mAbs would be expected to have enhanced tumor cytotoxicity. 
It is discussed that small molecule TLR agonists such as imidazoquinolines, which activate TLR7/8, are “far better suited” to antibody-drug conjugate development because they do not have physiochemical properties that would be expected to compromise antibody specificity (p. 1744, col. 2, third paragraph). The conjugate was tested wherein the antibody portion was anti-CD20 antibody rituximab, and activity of the TLR agonist was measured by amount of IL12p40 released, with the conjugate showing significantly higher activity levels than either the antibody or agonist alone (Fig. 3). The conjugation method had “increased compatibility to a wider range of proteins” (p. 1747, col. 2, third paragraph, and Fig. 1). Further (p. 1748, col. 1, second paragraph), “Previous reports have shown that conjugation to proteins and polymers can increase the potency of TLR agonists, (28, 49) and this was confirmed with IgG as the macromolecular scaffold.” 
	It would have been obvious before the effective filing date of the instant invention to the artisan of ordinary skill to conjugate a tumor-targeting antibody to a TLR agonist for the purpose of treating a cancer because TLR agonists, particularly TLR7/8 agonist imidazoquinolines of which numerous versions have been produced, have shown clinical efficacy, and which do not have physiochemical properties that would interfere with antibody specificity (e.g., US 20150141625 and Gadd et al.) It is taught by conjugating a tumor-targeting antibody to a TLR agonist, the TLR activation is tumor-targeted and antibody cytotoxicity is promoted (Gadd et al.)  As Gadd et al. states (p. 1744, col. 1, third full paragraph), “However, immunotherapy by deliberate TLR activation can only safely be achieved by localizing activation and subsequent proinflammatory signals, and so tumor targeting is essential. Conjugation to tumor localizing mAbs is a well-established method for delivering drugs to solid tumors.” All above references teach targeting cancer cells with an antibody portion of the antibody-drug conjugate in order to treat the cancer.  It would have been obvious to use a CAPRIN-1-binding antibody, including the human-CAPRIN-1-binding antibody having the VH/VL of SEQ ID NO:40/44 or CDRs thereof because EP 2832365 taught the antibody was able to kill liver cancer cells in vitro through ADCC and CAPRIN-1 is expressed on the surface of cancer cells, including breast and liver cancer, and “has been studied as a target of antibody drugs for cancer therapy….” ([0004]) It would have been obvious to conjugate any of a variety of types of antibody, including monoclonal, polyclonal, humanized or chimeric antibodies, because production of these antibodies was well known and EP 2832365 showed various forms of CAPRIN-1 antibodies were able to kill liver cancer cells. Because the tumor-targeting antibody-drug conjugates are useful for treatment of cancer expressing the antibody’s antigen, it would have been obvious wherein the conjugated antibody was in a pharmaceutical composition for administration to a patient in need thereof (see, e.g., EP 2832365 and US 20170290923).  Substitution of one known element for another would have yielded predictable results to one of ordinary skill before the effective filing date of the instant invention.


Applicant argues (second half of p. 23 of REMARKS) that the factors explained in Graham v. John Deere Co., 383 US 1, 17-18 (1966) for determining obviousness of an invention weigh in Applicant’s favor and a proper rational for determining obviousness has not been used. The amendment to claim 1 incorporates the limitation of now canceled claim 7, and as such obviousness should be reconsidered. The argument has been fully considered, but is not persuasive. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
It is maintained that the scope and contents of the prior art was set forth for each reference relied upon, including the teaching of anti-CAPRIN-1 antibody conjugated to a drug and TLR agonists, for example resiquimod, for killing cancer cells. The difference between the prior art and claims was set forth at the end of the first full paragraph: “EP 2832365 does not teach wherein the immune activator is an agonist binding a TLR, and in particular wherein the agonist is an imidazoquinoline compound.” The level of ordinary skill was resolved as per the teachings of each reference. The objective evidence in the application was considered. Also, claim 7 was previously rejected. The inclusion of the limitation of now cancelled claim 7 into amended claim 1 does not affect the obviousness of the invention for the reasons of record.
Applicant argues (p. 24 through middle of p. 25) that “Applicant’s claim language should not be used as a blueprint to find references.” EP ‘365 does not teach an anti-CAPRIN-1 antibody conjugated to an immune activator which is a TLR agonist.  Gadd et al. merely shows that particular conjugates of rituximab to TLR7 agonist UC-1V150 were successfully produced and functional to bind antigen and had TLR stimulatory activity. The only activity shown was in vitro IL-12p40 production. “[I]ncreased IL-12p40 does not necessarily provide an antitumor effect in vivo.”  Other factors may also be increased. Gadd et al. does not show that UC-IV150 promotes cytotoxicity of rituximab. The person of ordinary skill in the art would not expect the conjugate of Gadd et al. to “actually provide antitumor effects.  It is believed the references are improperly combined.”  The argument has been fully considered, but is not persuasive. In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon using the language of the claims a blueprint to find references, i.e., improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is maintained that the combination of teachings of EP 283265 in view of US 20170290923, US 20150141625 and Gadd et al., renders the invention obvious for the reasons of record.  Note that US 20170290923 shows in vivo tumor reduction results for an anti-PD-1-TLRL (resiquimod, e.g., Fig. 2, [0461], [0466] and [0470]), and US 20150141625 shows activity of anti-CD20-IRM (immune response modifier, where IRM1 is an imidazoquinoline compound [0257]) and anti-CD40-IRM conjugates in induction of TNFα and anti-CD8-IRM in induction of IFNα (Figs. 5, 7 and 9, respectively), i.e., induction of factors other than IL12p40. Further, all the references suggest antibodies conjugated to an immune activator, specifically a TLR agonist, for the treatment of cancer.
Applicant argues (last paragraph of p. 25 through p. 26, emphasis added by Applicant) that “the present specification experimentally confirms that conjugates of an anti-CAPRIN-1 antibody to a TLR7/8 agonist resiquimod or resiquimod derivative exhibit high antitumor effects.” These effects were greater than with anti-CAPRIN-1 antibody alone or with cetuximab or trastuzumab conjugated to the TLR7/8 agonist, which would not have been expected.  The person of ordinary skill “would not attempt to prepare a TLR agonist conjugated to an anti-CAPRIN-1 antibody to provide an antitumor effect with a reasonable expectation of success.”  There was no predictability of success.  Since the independent claim is nonobvious, then the dependent claims also are nonobvious. The argument has been fully considered, but is not persuasive. First, to address the predictability and reasonable expectation of success, the prior art shows antibody-TLR7/8 agonist conjugates are effective to reduce tumor volume as well as increase immune response, e.g., cytokine production, as discussed in the rejection and the immediately preceding paragraph. It is maintained the artisan of ordinary skill would have had a reasonable expectation of success.  Additionally, it is well settled that “Obviousness does not require absolute predictability of success. . . .  For obviousness under § 103, all that is required is a reasonable expectation of success.”  In re O’Farrell,  853 F.2d 894, 903-04 (Fed. Cir. 1988); accord, In re Kubin, 561 F.3d 1351, 1359-61 (Fed. Cir. 2009). Secondly, as stated in the last sentence of rejection, “Substitution of one known element for another would have yielded predictable results to one of ordinary skill before the effective filing date of the instant invention.” Different antibodies conjugated to immune activating TLR agonists were disclosed in the prior art, that is, each of the claimed elements was found within the scope and content of the prior art. The elements could have been combined as with a substitution of other antibodies or other TLR agonists, particularly TLR7/8 agonists, and one of ordinary skill in the art would have recognized that the capabilities or functions of the combination were predictable. Second, in reference to the anti-CAPRIN-1 conjugates having more tumor suppressive activity than a cetuximab or trastuzumab conjugate as asserted as not being expected, there are two issues with this argument.  The first is the scope of the claims compared to the evidence to support the argument. In the experiments of the instant application, it is noted that the comparison is to the “negative control”, which as defined in [0252] was PBS.  For Examples 6 and 10, mice treated with an anti-CAPRIN-1 antibody (either polyclonal or monoclonal) conjugated to resiquimod or a derivative thereof had less tumor volume (BT474 HER2+ cells xenografted NOD-SCID, i.e., immunodeficient, mice) than mice treated with a conjugate of trastuzumab-resiquimod or a derivative thereof relative to PBS-treated controls. Also, in Example 7 anti-CAPRIN-1 antibody-TLR agonist conjugate-treated mice (both polyclonal and monoclonal antibody conjugates) had less tumor volume (H1650 lung cancer cells xenografted Balb/c nude mice i.e., immunodeficient mice) than mice treated with cetuximab-resiquimod conjugate relative to PBS-treated controls.  Example 11 shows that CAPRIN-1 antibody- or DSR-6434, another TLR7 agonist, conjugate suppressed growth of tumors of undefined origin more than unconjugated trastuzumab ([0341]). It is noted that there is no significance (e.g., standard error) provided for any of the data. As discussed in MPEP 716.02(d) (see In re Clements, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”” All evidence in the instant specification of superior results relies on a combination of specific anti-CAPRIN-1 antibodies ([0233]-[0239]) instead of a generic CAPRIN-1 antibody, and conjugation with a resiquimod or a derivative thereof instead of any agonist binding to a TLR, NLR, RIG-like receptor, or CLR as broadly recited in claim 1. The second issue is whether the results would have been reasonably expected by the person of ordinary skill in the art before the effective filing date of the instant application. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) MPEP § 716.02  The prior art (EP 2832365, Example 16) teaches anti-CAPRIN-1 antibodies, and that these antibodies were able to kill liver cancer cells from four different cell lines in vitro.  It is also taught ([0004]) that CAPRIN-1 is expressed on breast and liver cancer cells and “has been studied as a target of antibody drugs for cancer therapy…” In references to the examples presented in the instant specification, it is noted that the trastuzumab and cetuximab antibody-resiquimod conjugates displayed different amounts of anti-tumor activity compared to PBS (~53% and 32%, respectively).  The antibody cetuximab binds EGFR, while trastuzumab binds HER2.  These are different antigens, which yield different results.  Therefore, it is not unexpected that an antibody-drug conjugate (ADC) that binds CAPRIN-1 would yield different results than an ADC that binds a different antigen, since different antigens are expressed at different levels on different cell types, including cell lines (see, for example, Brockhoff et al., Cell Prolif. 40:488-507, 2007, e.g., Figs. 3 and 4(a); Fargion et al., Canc. Res. 46(5):2633-2638, May 1986, e.g., paragraph beginning p. 2634, end of col. 2).  Nor is it unexpected that an antibody conjugated to resiquimod or other IRM would have better antitumor activity than an unconjugated antibody (see, for example, US 20170290923 Fig. 2). It is maintained that the invention is prima facie obvious for the reasons of record.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        October 6, 2022